Exhibit 10.8

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December    , 2003, by and between EQUIFIN, INC., a Delaware corporation
(the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, by and among, the Purchaser, Equinox Business Credit Corp. 
(“Equinox”) and the Company (the “Securities Purchase Agreement”), and pursuant
to the Note and the Warrants referred to therein.

 

The Company and the Purchaser hereby agree as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
AND NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE SECURITIES PURCHASE
AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN THE SECURITIES PURCHASE
AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means shares of the Company’s common stock, par value $.01 per
share.

 

“Delay Period” has the meaning set forth in Section 2(d)

 

“Effectiveness Date” means the 90th day following the applicable Filing Date;
provided, however, that if the Company has been notified (orally or in writing)
by the Commission that a Registration Statement is to be reviewed, then the
“Effectiveness Date” shall mean the 120th day following the Filing Date related
thereto; provided, further, however, that the Effectiveness Date with respect to
each Registration Statement required to be filed in accordance herewith shall be
extended subject to the terms and conditions set forth in this Agreement.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

 

“Filing Date” means, with respect to (1) the Registration Statement which is
required to be filed with respect to the Note and Warrants issued pursuant to
the Securities Purchase Agreement, the date which is forty five (45) days after
the funding date with respect to said Note, and (2) with respect to each
$500,000 aggregate amounts funded after the initial funding date, in accordance
with the Subsequent Funding Letter Agreement, the date which is thirty (30) days
after funding of such additional $500,000.

 

“Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities provided that
the transfer or assignment to such transferee or assignee is in accordance with
applicable law and the Securities Purchase Agreement and all other applicable
agreements and that the Company is given written notice at

 

 

1

--------------------------------------------------------------------------------


 

the time of such transfer or assignment, stating the name and address of the
transferee or assignee and identifying the Registrable Securities with respect
to which such registration rights are being transferred or assigned; and,
provided further, that the transferee or assignee of such rights assumes in
writing the obligations of such Holder under this Agreement.  If pursuant to one
or more transfers or assignments at any time there exists more than 10 Holders,
the Company may, upon 30 days’ written notice to the Holders require that the
Holders appoint a single agent for purposes of all communications between the
Company and the Holders regarding registration rights, including, without
limitation, for purposes of Sections 3 and 8 hereof, and a single legal counsel
to such agent representing all of the Holders (the fees and expenses of such
agent and counsel to be borne by the Holders); provided that if such agent and
counsel are not appointed by a writing signed by the Holders of a majority of
the Registrable Securities (assuming full conversion of the Notes and exercise
in full of the Warrants) and delivered to the Company within 30 days of such
notice from the Company, the Company may limit thereafter its communications
with Holders under such Sections 3 and 8 to the Holders of the three largest
amounts of Registrable Securities (assuming full conversion of the Notes and
exercise in full of the Warrants)

 

”Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Information Delay Period” has the meaning set foth in Section 2(b).

 

“Note” means the “Note” as defined in and issued pursuant to the Securities
Purchase Agreement, and all other convertible notes issued pursuant to the
Subsequent Funding Letter Agreement.”Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of Common Stock issued upon the
conversion of each Note and issuable upon exercise of the Warrants until (i) the
date on which such shares have been registered under the Securities Act and
disposed of in accordance with a Registration Statement that has been declared
effective by the Commission, (ii) the date on which such shares may be
immediately sold without volume restrictions pursuant to Rule 144(k), as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent, or (iii)
the date on which such shares of Common Stock are distributed to the public
pursuant to Rule 144 or any other applicable exemption under the Securities Act
without additional restriction upon public resale.

 

2

--------------------------------------------------------------------------------


 

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

 

“Subsequent Funding Letter Agreement” means that certain letter agreement,
dated, as of the date hereof, among Purchaser, Equinox Business Credit Corp. 
and the Company, pursuant to which Purchaser has agreed, subject to the terms
and conditions set forth therein, to fund additional amounts of loans to
Equinox.

 

“Trading Market” means any of the NASD OTC Bulletin Board, NASDAQ SmallCap
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange.

 

“Transaction Delay Period” has the meaning set forth in Section 2(c).

 

“Warrants” means the Common Stock purchase warrants issued pursuant to the
Securities Purchase Agreement and all subsequent common stock purchase warrants
issued pursuant to the Subsequent Funding Letter Agreement.

 


2.                                       REGISTRATION.


 


(A)                                  ON OR PRIOR TO EACH FILING DATE THE COMPANY
SHALL PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE
THE RESALE OF THE REGISTRABLE SECURITIES, REQUIRED TO BE INCLUDED THEREIN, BY
THE HOLDERS THEREOF FROM TIME TO TIME PURSUANT TO RULE 415 UNDER THE ACT AND IN
ACCORDANCE WITH THE METHODS OF DISTRIBUTION SET FORTH THEREIN. THE REGISTRATION
STATEMENT SHALL BE ON FORM S-3(EXCEPT IF THE COMPANY IS NOT THEN ELIGIBLE TO
REGISTER FOR RESALE THE REGISTRABLE SECURITIES ON FORM S-3, IN WHICH CASE SUCH
REGISTRATION SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE HEREWITH). THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE EACH REGISTRATION
STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED HEREIN. THE
COMPANY SHALL USE ITS REASONABLE COMMERCIAL EFFORTS TO CAUSE EACH REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS
POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT NO LATER THAN THE
EFFECTIVENESS DATE RELATING THERETO; PROVIDED, HOWEVER, SUBJECT TO SECTION 2(E)
HEREOF, THAT THE COMPANY MAY DELAY SUCH FILING OR

 

3

--------------------------------------------------------------------------------


 

effectiveness under the circumstances and during the periods described in
Sections 2(b), (c) and (d) hereof. .  The Company shall use its reasonable
commercial efforts to keep each Registration Statement continuously effective
under the Securities Act until the date which is the earliest date of when (i)
all Registrable Securities included therein have been sold,  (ii) all
Registrable Securities included therein may be sold immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144(k), as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent, or (iii) December     , 2008 (the “Effectiveness Period”).

 

(b)                                 If at any time counsel to the Company has
determined in good faith that the filing of a Registration Statement or the
compliance by the Company with its disclosure obligations in connection with a
Registration Statement would require the disclosure of material information
which the Company has a bona fide business purpose for preserving as
confidential, then the Company may delay the filing of any such Registration
Statement (if not then filed) and shall not be required to obtain or maintain
the effectiveness of any Registration Statement or amend or supplement any
Registration Statement for a period (an “Information Delay Period”) expiring
upon the earlier to occur of (i) the date on which such material information is
disclosed to the public or ceases to be material or the Company is able to so
comply with its disclosure obligations and the Commission requirements or (ii)
40 days after counsel to the Company makes such good faith determination.  There
shall not be two or more Information Delay Periods during any contiguous 180-day
period.

 

(c)                                  If at any time the Company is advised by a
nationally or regionally recognized investment banking firm selected by the
Company that, in such firm’s written reasonable opinion addressed to the
Company, sales of Common Stock pursuant to any Registration Statement at such
time would materially adversely affect any immediately planned underwritten
public financing by the Company, the Company shall not be required to maintain
the effectiveness of such Registration Statement or amend or supplement such
Registration Statement for a period (a “Transaction Delay Period”) commencing on
the date of pricing of such equity financing and expiring upon the earliest to
occur of (i) the abandonment of such financing or (ii) 120 days after the
completion of such financing.  There shall not be more than one Transaction
Delay Period during any contiguous 12-month period.

 

(d)                                 A Transaction Delay Period and an
Information Delay Period are hereinafter collectively referred to as “Delay
Periods” or a “Delay Period.”  The Company will give prompt written notice, in
the manner prescribed herein, to each Holder of each Delay Period.  Such notice
shall be given (i) in the case of a Transaction Delay Period, at least 10 days
in advance of the commencement of such Delay Period, provided such notice need
not state the precise date of such commencement, as long as the Company provides
such Holder with at least 3 days’ notice of such date and provided such date is
within 45 days of the date of the first notice given to such Holder and (ii) in
the case of an Information Delay Period, as soon as practicable after the
circumstances giving rise thereto are identified.  Such notice shall state to
the extent, if any, as is practicable, an estimate of the duration of such Delay
Period.  Each Holder, by his acceptance of any Notes, Warrants or Registrable
Securities, agrees that (i) upon receipt of such notice of a Delay Period it
will forthwith discontinue disposition of Registrable Securities or any other
securities pursuant to any Registration Statement and (ii) will not deliver any
Prospectus forming a part of any Registration Statement in connection with any
sale of Registrable Securities until the expiration of such Delay Period.

 

4

--------------------------------------------------------------------------------


 


(E)                                  EXCEPT AS PROVIDED IN SECTION2(F), IF: (I)
ANY REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE APPLICABLE FILING
DATE FOR SUCH REGSITRATION STATEMENT; (II) A REGISTRATION STATEMENT REQUIRED TO
BE FILED HEREUNDER IS NOT DECLARED EFFECTIVE BY THE COMMISSION BY THE
EFFECTIVENESS DATE WITH RESPECT TO SUCH REGISTRATION STATEMENT; (III) AFTER A
REGISTRATION STATEMENT IS FILED WITH AND DECLARED EFFECTIVE BY THE COMMISSION,
SUCH REGISTRATION STATEMENT CEASES TO BE EFFECTIVE (BY SUSPENSION OR OTHERWISE)
AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO RELATE AT ANY TIME
PRIOR TO THE EXPIRATION OF THE EFFECTIVENESS PERIOD APPLICABLE TO SUCH
REGISTRATION STATEMENT (WITHOUT BEING SUCCEEDED IMMEDIATELY BY AN ADDITIONAL
REGISTRATION STATEMENT FILED AND DECLARED EFFECTIVE) FOR A PERIOD OF TIME WHICH
SHALL EXCEED 30 DAYS IN THE AGGREGATE PER YEAR OR MORE THAN 20 CONSECUTIVE
CALENDAR DAYS (DEFINED AS A PERIOD OF 365 DAYS COMMENCING ON THE DATE SUCH
REGISTRATION STATEMENT IS DECLARED EFFECTIVE); OR (IV) AFTER THE COMMENCEMENT OF
THE EFFECTIVENESS PERIOD, THE COMMON STOCK IS NOT LISTED OR QUOTED ON ANY
TRADING MARKET, OR IS SUSPENDED FROM TRADING ON ALL TRADING MARKETS FOR A PERIOD
OF FIVE (5) CONSECUTIVE TRADING DAYS (PROVIDED THE COMPANY SHALL NOT HAVE BEEN
ABLE TO CURE SUCH TRADING SUSPENSION WITHIN 30 DAYS OF THE NOTICE THEREOF OR
LIST OR RESUME TRADING OF THE COMMON STOCK ON ANOTHER TRADING MARKET WITHIN 90
DAYS OF SUCH NOTICE); (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN
“EVENT,” AND FOR PURPOSES OF CLAUSE (I) OR (II) THE DATE ON WHICH SUCH EVENT
OCCURS, OR FOR PURPOSES OF CLAUSE (III) THE DATE WHICH SUCH 30 DAY OR 20
CONSECUTIVE DAY PERIOD (AS THE CASE MAY BE) IS EXCEEDED, OR FOR PURPOSES OF
CLAUSE (IV) THE DATE ON WHICH SUCH FIVE (5) TRADING DAY PERIOD IS EXCEEDED ],
BEING REFERRED TO AS “EVENT DATE”), THEN UNTIL THE APPLICABLE EVENT IS CURED,
FOR EACH THIRTY (30) DAY PERIOD (PRORATED FOR PARTIAL PERIODS) THAT THE EVENT
CONTINUES, THE COMPANY SHALL PAY:  (A) FOR ANY DELAY IN FILING OR EFFECTIVENESS
OF ANY REGISTRATION STATEMENT PURSUANT TO SECTIONS 2(B), 2(C) OR 2(D) HEREOF, OR
IN THE CASE OF AN EVENT PURSUANT TO CLAUSES (I), (II) OR (III) OF THIS SECTION
2(E), AN AMOUNT IN CASH, AS LIQUIDATED DAMAGES, AND NOT AS A PENALTY, EQUAL TO
1.0% OF THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES, THE REGISTRABLE
SECURITIES UNDERLYING SAME WERE REQUIRED TO BE, OR WERE INCLUDED IN, THE
REGISTRATION STATEMENT WITH RESPECT TO WHICH THE EVENT OCCURRED AND IS
CONTINUING; AND (B) IN THE CASE OF AN EVENT PURSUANT TO CLAUSE (IV), AN AMOUNT
IN CASH, AS LIQUIDATED DAMAGES, AND NOT AS A PENALTY, EQUAL TO 1.0% OF THE THEN
OUTSTANDING PRINCIPAL AMOUNT OF ALL NOTES, THE REGISTRABLE SECURITIES UNDERLYING
SAME WERE REQUIRED TO BE INCLUDED IN A THEN EFFECTIVE REGISTRATION STATEMENT IN
ACCORDANCE WITH THIS AGREEMENT. .  WHILE SUCH EVENT CONTINUES, SUCH LIQUIDATED
DAMAGES SHALL BE PAID NOT LESS OFTEN THAN EACH THIRTY (30) DAYS.  ANY UNPAID
LIQUIDATED DAMAGES AS OF THE DATE WHEN AN EVENT HAS BEEN CURED BY THE COMPANY
SHALL BE PAID WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE DATE ON WHICH SUCH
EVENT HAS BEEN CURED BY THE COMPANY.   .  IF THE EVENTS DESCRIBED IN EITHER OF
CLAUSES (I) OR (II) ABOVE AROSE SOLELY BECAUSE THE APPLICABLE HOLDER OR HOLDERS
FAILED TO PROVIDE THE COMPANY WITH CERTAIN INFORMATION WITHIN 5 BUSINESS DAYS
AFTER REQUEST THEREFOR PURSUANT TO SECTION 4, LIQUIDATED DAMAGES WITH RESPECT
THERETO WILL NOT BEGIN TO ACCRUE UNTIL 20 BUSINESS DAYS AFTER SUCH INFORMATION
HAS BEEN PROVIDED TO THE COMPANY.


 

(f)                                    Notwithstanding the foregoing, the time
periods specified in Section 2(e) shall be tolledduring the pendency of any
circumstances beyond the Company’s control that prevent performance by the
Company of its obligations hereunder despite the Company’s best efforts.  Such
matters include events affecting issuers generally, such as the temporary
closure of federal agencies, and events directly affecting the Company,

 

5

--------------------------------------------------------------------------------


 

such as the Company’s inability to obtain all information regarding an
acquisition entity within a time period that would permit independent auditors
to prepare any required audited financial information on a timely basis.

 


3.                                       REGISTRATION PROCEDURES.  IF AND
WHENEVER THE COMPANY IS REQUIRED BY THE PROVISIONS HEREOF TO EFFECT THE
REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER THE SECURITIES ACT, THE COMPANY
WILL, AS EXPEDITIOUSLY AS POSSIBLE:


 


(A)                                  PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT WITH RESPECT TO SUCH REGISTRABLE SECURITIES, RESPOND AS
PROMPTLY AS POSSIBLE TO ANY COMMENTS RECEIVED FROM THE COMMISSION, AND USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND
REMAIN EFFECTIVE FOR THE EFFECTIVENESS PERIOD WITH RESPECT THERETO, AND PROMPTLY
PROVIDE TO THE PURCHASER COPIES OF ALL FILINGS AND COMMISSION LETTERS OF COMMENT
RELATING THERETO;


 


(B)                                 SUBJECT TO SECTIONS 2(B) AND 2(C), PREPARE
AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE
NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT AND TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE UNTIL THE EXPIRATION
OF THE EFFECTIVENESS PERIOD;


 


(C)                                  FURNISH TO THE PURCHASER SUCH NUMBER OF
COPIES OF EACH REGISTRATION STATEMENT AND THE PROSPECTUS INCLUDED THEREIN
(INCLUDING EACH PRELIMINARY PROSPECTUS) AS THE PURCHASER REASONABLY MAY REQUEST
TO FACILITATE THE PUBLIC SALE OR DISPOSITION OF THE REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT;


 


(D)                                 USE ITS COMMERCIALLY REASONABLE EFFORTS TO
REGISTER OR QUALIFY THE PURCHASER’S REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT UNDER THE SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS THE PURCHASER MAY REASONABLY REQUEST,
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED
TO QUALIFY GENERALLY TO TRANSACT BUSINESS AS A FOREIGN CORPORATION IN ANY
JURISDICTION WHERE IT IS NOT SO QUALIFIED OR TO CONSENT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION OR TAKE ANY ACTION THAT WOULD SUBJECT IT TO
TAXATION IN ANY JURISDICTION WHERE IT IS NOT THEN SUBJECT;


 


(E)                                  LIST THE REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT WITH ANY SECURITIES EXCHANGE ON WHICH THE COMMON
STOCK OF THE COMPANY IS THEN LISTED;


 


(F)                                    IMMEDIATELY NOTIFY THE PURCHASER AT ANY
TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE
SECURITIES ACT, OF THE HAPPENING OF ANY EVENT OF WHICH THE COMPANY HAS KNOWLEDGE
AS A RESULT OF WHICH THE PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING;
AND

 

6

--------------------------------------------------------------------------------


 


(G)                                 MAKE AVAILABLE FOR INSPECTION BY THE
PURCHASER AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY THE PURCHASER,
ALL PUBLICLY AVAILABLE, NON-CONFIDENTIAL FINANCIAL AND OTHER RECORDS, PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE THE COMPANY’S
OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL PUBLICLY AVAILABLE,
NON-CONFIDENTIAL INFORMATION REASONABLY REQUESTED BY THE ATTORNEY, ACCOUNTANT OR
AGENT OF THE PURCHASER.


 

4.                                       Information to be provided by each
Holder.     The Company may require each Holder to furnish to the Company such
information regarding such Holder and the distribution of such Holder’s
Registrable Securities as the Company may from time to time reasonably required
for inclusion in a Registration Statement.  In addition, each Holder shall
complete, execute and deliver all such other documents and undertakings as the
Company may deem necessary or desirable for purposes of compliance with Federal
and state securities laws.  The Company may exclude from a Registration
Statement the Registrable Securities of any Holder that fails to furnish such
information or complete, execute or deliver to the Company such other documents
and undertakings within a reasonable time (which in any event shall not exceed
ten (10)  business days) after receiving the Company’s request for same and the
Company shall thereafter not have any obligation to include such Registrable
Securities in any Registration Statement.

 


5.                                      REGISTRATION EXPENSES.  ALL EXPENSES
RELATING TO THE COMPANY’S COMPLIANCE WITH SECTIONS 2 AND 3 HEREOF, INCLUDING,
WITHOUT LIMITATION, ALL REGISTRATION AND FILING FEES, PRINTING EXPENSES, FEES
AND DISBURSEMENTS OF COUNSEL AND INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY,
FEES AND EXPENSES (INCLUDING REASONABLE FEES OF THE COMPANY’S COUNSEL) INCURRED
IN CONNECTION WITH COMPLYING WITH STATE SECURITIES OR “BLUE SKY” LAWS, AND FEES
OF THE COMPANY’S TRANSFER AGENTS AND REGISTRARS REASONABLE FEES OF, AND
DISBURSEMENTS INCURRED BY, ONE COUNSEL FOR THE HOLDERS (WHICH FEES AND
DISBURSEMENTS OF COUNSEL SHALL NOT EXCEED MORE THAN $5,000 IN THE AGGREGATE FOR
ANY REGISTRATION STATEMENT),  ARE CALLED “REGISTRATION EXPENSES”. ALL SELLING
COMMISSIONS APPLICABLE TO THE SALE OF REGISTRABLE SECURITIES, AND ANY FEES AND
DISBURSEMENTS OF ANY COUNSEL TO THE HOLDERS ARE CALLED “SELLING EXPENSES.”   THE
COMPANY SHALL ONLY BE RESPONSIBLE FOR REGISTRATION EXPENSES.


 


6.                                     
INDEMNIFICATION                                  
(A)                                  IN THE EVENT OF A REGISTRATION OF ANY
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE
COMPANY WILL INDEMNIFY AND HOLD HARMLESS EACHHOLDER, AND ITS OFFICERS, DIRECTORS
AND EACH OTHER PERSON, IF ANY, WHO CONTROLS SUCH HOLDER WITHIN THE MEANING OF
THE SECURITIES ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR
SEVERAL, TO WHICH SUCH HOLDER, OR SUCH PERSONS MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN
ANY REGISTRATION STATEMENT UNDER WHICH SUCH REGISTRABLE SECURITIES WERE
REGISTERED UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, ANY PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT
THEREOF, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE SUCHHOLDER, AND EACH
SUCH OTHER PERSON FOR ANY REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION; PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE IN
ANY SUCH CASE IF AND TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE

 

7

--------------------------------------------------------------------------------


 

statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by or on behalf of anyHolder or any
officer, director of any other person, if any, who controls a Holder,  in
writing specifically for use in any such document.


 


(B)                                 IN THE EVENT OF A REGISTRATION OF THE
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT,
EACHHOLDER WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY, AND ITS OFFICERS,
DIRECTORS AND EACH OTHER PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE
MEANING OF THE SECURITIES ACT,  AGAINST ALL LOSSES, CLAIMS, DAMAGES OR
LIABILITIES, JOINT OR SEVERAL, TO WHICH THE COMPANY OR SUCH PERSONS MAY BECOME
SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT WHICH
WAS FURNISHED IN WRITING BY SUCH HOLDER TO THE COMPANY EXPRESSLY FOR USE IN (AND
SUCH INFORMATION IS CONTAINED IN) THE REGISTRATION STATEMENT UNDER WHICH SUCH
REGISTRABLE SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT PURSUANT TO THIS
AGREEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR
ANY AMENDMENT OR SUPPLEMENT THEREOF, OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR
THAT ARISE OUT OF ANY FAILURE OF SUCH HOLDER TO COMPLY WITH APPLICABLE
PROPSPECTUS DELIVERY REQUIREMENTS OR ITS COVENANTS AND AGREEMENTS CONTAINED IN
THIS AGREEMENT OR THE SECURITIES PURCHASE AGREEMENT, AND WILL REIMBURSE THE
COMPANY AND EACH SUCH OTHER PERSON FOR ANY REASONABLE LEGAL OR OTHER EXPENSES
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION, PROVIDED, HOWEVER, THAT, OTHER THAN WITH
RESPECT TO SUCH HOLDER’S FAILURE TO COMPLY WITH APPLICABLE PROSPECTUS DELIVERY
REQUIREMENTS OR ITS COVENANTS CONTAINED IN THE SECURITIES PURCHASE AGREEMENT OR
THIS AGREEMENT, SUCH HOLDER WILL BE LIABLE IN ANY SUCH CASE IF AND ONLY TO THE
EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED
UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION SO MADE IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY OR ON BEHALF OFSUCH HOLDER SPECIFICALLY FOR USE IN ANY SUCH
DOCUMENT.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH, THE PURCHASER SHALL
NOT BE REQUIRED TO INDEMNIFY ANY PERSON OR ENTITY IN EXCESS OF THE AMOUNT OF THE
AGGREGATE NET PROCEEDS RECEIVED BY THE PURCHASER IN RESPECT OF REGISTRABLE
SECURITIES IN CONNECTION WITH SUCH REGISTRATION UNDER THE SECURITIES ACT.


 


(C)                                  PROMPTLY AFTER RECEIPT BY A PARTY ENTITLED
TO CLAIM INDEMNIFICATION HEREUNDER (AN “INDEMNIFIED PARTY”) OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM FOR
INDEMNIFICATION IN RESPECT THEREOF IS TO BE MADE AGAINST A PARTY HERETO
OBLIGATED TO INDEMNIFY SUCH INDEMNIFIED PARTY (AN “INDEMNIFYING PARTY”), NOTIFY
THE INDEMNIFYING PARTY IN WRITING THEREOF, BUT THE OMISSION SO TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
SUCH INDEMNIFIED PARTY UNDER THIS SECTION 6 AND SHALL ONLY RELIEVE IT FROM ANY
LIABILITY WHICH IT MAY HAVE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 6 IF
AND TO THE EXTENT THE INDEMNIFYING PARTY IS PREJUDICED BY SUCH OMISSION. IN CASE
ANY SUCH ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT SHALL
NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING
PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND, TO THE EXTENT IT SHALL WISH, TO
ASSUME AND UNDERTAKE THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY, AND, AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH
INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME AND UNDERTAKE THE DEFENSE
THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY
UNDER THIS

 

8

--------------------------------------------------------------------------------


 

Section 6 for any legal expenses subsequently incurred by such Indemnified Party
in connection with the defense thereof; if the Indemnified Party retains its own
counsel, then the Indemnified Party shall pay all fees, costs and expenses of
such counsel, provided, however, that, if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and the
Indemnified Party shall havebeen advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent both the Indemnified
Party and the Indemnifying Party, the Indemnified Party shall have the right to
select one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred (provided that the Indemnifying
Party may require such Indemnified Party to undertake to reimburse all such fees
and expenses to the extent it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder).  The
Indemnifying Party shall not be liable for any settlement of any such action
effected without its written consent, which consent shall not be unreasonably
withheld.


 


(D)                                 IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY UNDER THE SECURITIES ACT IN ANY
CASE IN WHICH EITHER (I) AHOLDER, OR ANY OFFICER, DIRECTOR OR CONTROLLING PERSON
OF SUCH HOLDER, MAKES A CLAIM FOR INDEMNIFICATION PURSUANT TO THIS SECTION 6 BUT
IT IS JUDICIALLY DETERMINED (BY THE ENTRY OF A FINAL JUDGMENT OR DECREE BY A
COURT OF COMPETENT JURISDICTION AND THE EXPIRATION OF TIME TO APPEAL OR THE
DENIAL OF THE LAST RIGHT OF APPEAL) THAT SUCH INDEMNIFICATION MAY NOT BE
ENFORCED IN SUCH CASE NOTWITHSTANDING THE FACT THAT THIS SECTION 6 PROVIDES FOR
INDEMNIFICATION IN SUCH CASE, OR (II) CONTRIBUTION UNDER THE SECURITIES ACT MAY
BE REQUIRED ON THE PART OF SUCH HOLDER OR SUCH OFFICER, DIRECTOR OR CONTROLLING
PERSON OF SUCHHOLDER IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION OF SUCH HOLDER
IS PROVIDED UNDER THIS SECTION 6; THEN, AND IN EACH SUCH CASE, THE COMPANY AND
THE HOLDER WILL CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES TO WHICH THEY MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN
SUCH PROPORTION SO THAT THE HOLDER IS RESPONSIBLE ONLY FOR THE PORTION
REPRESENTED BY THE PERCENTAGE THAT THE PUBLIC OFFERING PRICE OF ITS SECURITIES
OFFERED BY THE REGISTRATION STATEMENT BEARS TO THE PUBLIC OFFERING PRICE OF ALL
SECURITIES OFFERED BY SUCH REGISTRATION STATEMENT, PROVIDED, HOWEVER, THAT, IN
ANY SUCH CASE, (A) THE PURCHASER WILL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT
IN EXCESS OF THE PUBLIC OFFERING PRICE OF ALL SUCH SECURITIES OFFERED BY IT
PURSUANT TO SUCH REGISTRATION STATEMENT; AND (B) NO PERSON OR ENTITY GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE ACT)
WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON OR ENTITY WHO WAS NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.


 


7.                                      REPRESENTATIONS AND WARRANTIES.


 


(A)                                  THE COMMON STOCK OF THE COMPANY IS
REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT, AND EXCEPT WITH
RESPECT TO CERTAIN MATTERS WHICH THE COMPANY HAS DISCLOSED TO THE PURCHASER ON
SCHEDULE 4.21 TO THE SECURITIES PURCHASE AGREEMENT, THE COMPANY HAS TIMELY FILED
ALL PROXY STATEMENTS, REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT.  THE COMPANY HAS FILED (I)
ITS ANNUAL REPORT ON FORM 10-KSB FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002 AND
(II) ITS QUARTERLY REPORTS ON FORM 10-QSB FOR THE FISCAL QUARTERS ENDED MARCH
31, 2003,JUNE 30, 2003 AND SEPTEMBER 30, 2003 (COLLECTIVELY, THE “SEC
REPORTS”).  EACH SEC REPORT WAS, AT THE TIME OF ITS FILING, IN SUBSTANTIAL
COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF THE SEC
REPORTS, NOR THE FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE
SEC REPORTS, AS OF

 

9

--------------------------------------------------------------------------------


 

their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed) and fairly present in
all material respects the financial condition, the results of operations and the
cash flows of the Company and its subsidiaries, on a consolidated basis, as of,
and for, the periods presented in each such SEC Report.


 


(B)                                 THE COMMON STOCK IS LISTED FOR TRADING ON
THE AMERICAN STOCK EXCHANGE AND, EXCEPT AS DESCRIBED IN EXCHANGE ACT FILINGS OR
THE SCHEDULES TO THE SECURITIES PURCHASE AGREEMENT,  SATISFIES ALL REQUIREMENTS
FOR THE CONTINUATION OF SUCH LISTING. EXCEPT AS DESCRIBED IN EXCHANGE ACT
FILINGS OR THE SCHEDULES TO THE SECURITIES PURCHASE AGREEMENT, THE COMPANY HAS
NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL BE DELISTED FROM THE AMERICAN
STOCK EXCHANGE OR THAT THE COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR THE
CONTINUATION OF SUCH LISTING.


 


(C)                                  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES PURSUANT TO THE SECURITIES PURCHASE AGREEMENT TO BE INTEGRATED WITH
PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES ACT WHICH WOULD
PREVENT THE COMPANY FROM SELLING THE COMMON STOCK PURSUANT TO RULE 506 UNDER THE
SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED STOCKHOLDER APPROVAL
PROVISIONS, NOR WILL THE COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES TAKE
ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH OTHER OFFERINGS


 


(D)                                 THE WARRANTS, THE NOTE AND THE SHARES OF
COMMON STOCK WHICH THE PURCHASER MAY ACQUIRE PURSUANT TO THE WARRANTS AND THE
NOTE ARE ALL RESTRICTED SECURITIES UNDER THE SECURITIES ACT AS OF THE DATE OF
THIS AGREEMENT.  THE COMPANY WILL NOT ISSUE ANY STOP TRANSFER ORDER OR OTHER
ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF THE REGISTRABLE SECURITIES AT
SUCH TIME AS SUCH REGISTRABLE SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL OR STATE
SECURITIES LAWS.


 


(E)                                  THE COMPANY UNDERSTANDS THE NATURE OF THE
REGISTRABLE SECURITIES ISSUABLE UPON THE CONVERSION OF THE NOTE AND THE EXERCISE
OF THE WARRANT AND RECOGNIZES THAT THE ISSUANCE OF SUCH REGISTRABLE SECURITIES
MAY HAVE A POTENTIAL DILUTIVE EFFECT.  THE COMPANY SPECIFICALLY ACKNOWLEDGES
THAT ITS OBLIGATION TO ISSUE THE REGISTRABLE SECURITIES IS BINDING UPON THE
COMPANY AND ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE
OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.


 


10

--------------------------------------------------------------------------------



 


(F)                                    EXCEPT FOR AGREEMENTS MADE IN THE
ORDINARY COURSE OF BUSINESS, THERE IS NO AGREEMENT THAT HAS NOT BEEN FILED WITH
THE COMMISSION AS AN EXHIBIT TO A REGISTRATION STATEMENT OR TO A FORM REQUIRED
TO BE FILED BY THE COMPANY UNDER THE EXCHANGE ACT, THE BREACH OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL AND ADVERSE EFFECT ON THE COMPANY AND
ITS SUBSIDIARIES, OR WOULD PROHIBIT OR OTHERWISE INTERFERE WITH THE ABILITY OF
THE COMPANY TO ENTER INTO AND PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT IN ANY MATERIAL RESPECT.


 


(G)                                 THE COMPANY WILL AT ALL TIMES HAVE
AUTHORIZED AND RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK FOR THE
FULL CONVERSION OF EACH NOTE AND EXERCISE OF THE WARRANTS.


 


8.                                      MISCELLANEOUS.


 


(A)                                  REMEDIES.  IN THE EVENT OF A BREACH BY THE
COMPANY OR BY A HOLDER, OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT, EACH HOLDER OR THE COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING
ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT,
INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS
RIGHTS UNDER THIS AGREEMENT.


 


(B)                                  NO PIGGYBACK ON REGISTRATIONS.  NEITHER THE
COMPANY NOR ANY OF ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY
PURSUANT HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN ANY REGISTRATION
STATEMENT OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT AFTER
THE DATE HEREOF ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT FOR INCLUSION
OF SHARES IN THE REGISTRATION STATEMENT TO ANY OF ITS SECURITY HOLDERS. EXCEPT
AS AND TO THE EXTENT SPECIFIED IN SCHEDULE 7(B) HERETO, THE COMPANY HAS NOT
PREVIOUSLY ENTERED INTO ANY AGREEMENT GRANTING ANY REGISTRATION RIGHTS WITH
RESPECT TO ANY OF ITS SECURITIES TO ANY PERSON THAT HAVE NOT BEEN FULLY
SATISFIED.


 


(C)                                  COMPLIANCE.  EACH HOLDER COVENANTS AND
AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


 


(D)                                  DISCONTINUED DISPOSITION.  EACH HOLDER
AGREES BY ITS ACQUISITION OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A
NOTICE FROM THE COMPANY OF THE OCCURRENCE OF A DELAY PERIOD OR A DISCONTINUATION
EVENT (AS DEFINED BELOW), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF
SUCH REGISTRABLE SECURITIES UNDER THE APPLICABLE REGISTRATION STATEMENT UNTIL
SUCH HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED PROSPECTUS AND/OR
AMENDED REGISTRATION STATEMENT OR UNTIL IT IS ADVISED IN WRITING (THE “ADVICE”)
BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN
EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT
ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR
REGISTRATION STATEMENT. ANY SUCH NOTICE OF A DELAY PERIOD OR A DISCONTINUANCE
EVENT SHALL BE DEEMED, FOR PURPOSES OF THE SECURITIES PURCHASE AGREEMENT, THE
NOTES AND THE WARRANT AND ALL OTHER APPLICABLE AGREEMENTS, NOTICE TO THE
PURCHASER (OR OTHER HOLDER) THAT THE PROSPECTUS CONTAINED IN THE REGISTRATION
STATEMENT IS NOT CURRENT.  THE COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO
ENFORCE THE PROVISIONS OF THIS PARAGRAPH.  FOR PURPOSES OF

 

11

--------------------------------------------------------------------------------


 

this Section 8(c), a “Discontinuation Event” shall mean (i) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders); (ii) any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to such Registration Statement or Prospectus or for additional
information; (iii) the issuance by the Commission of any stop order suspending
the effectiveness of such Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


 


(E)                                  PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME
DURING ANY EFFECTIVENESS PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT
OR REGISTRATION STATEMENTS COVERING ALL OF THE REGISTRABLE SECURITIES REQUIRED
TO BE COVERED DURING SUCH EFFECTIVENESS PERIOD AND THE COMPANY SHALL DETERMINE
TO PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN
OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT
OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS
PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO
EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY
ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION
OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER OF
ANY SUCH REGISTRABLE SECURITIES THAT ARE REQUIRED TO BE INCLUDED IN A
REGISTRATION STATEMENT, THAT ARE NOT THEN INCLUDED, WRITTEN NOTICE OF SUCH
DETERMINATION AND, IF WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH NOTICE, ANY SUCH
HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
HOLDER REQUESTS TO BE REGISTERED TO THE EXTENT THE COMPANY MAY DO SO WITHOUT
VIOLATING REGISTRATION RIGHTS OF OTHERS WHICH EXIST AS OF THE DATE OF THIS
AGREEMENT, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS APPLICABLE TO ALL HOLDERS
OF REGISTRATION RIGHTS AND SUBJECT TO OBTAINING ANY REQUIRED THE CONSENT OF ANY
SELLING STOCKHOLDER(S) TO SUCH INCLUSION UNDER SUCH REGISTRATION STATEMENT.


 


(F)                                    AMENDMENTS AND WAIVERS.  THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE COMPANY AND THE HOLDERS OF AT LEAST FIFTY PERCENT (50%)  OF THE
THEN OUTSTANDING REGISTRABLE SECURITIES. NOTWITHSTANDING THE FOREGOING, A WAIVER
OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT
RELATES EXCLUSIVELY TO THE RIGHTS OF CERTAIN HOLDERS AND THAT DOES NOT DIRECTLY
OR INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT

 

12

--------------------------------------------------------------------------------


 

relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.


 


(G)                                 NOTICES.  ANY NOTICE OR REQUEST HEREUNDER
MAY BE GIVEN TO THE COMPANY OR THE PURCHASER AT THE RESPECTIVE ADDRESSES SET
FORTH BELOW OR AS MAY HEREAFTER BE SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE
OF ADDRESS UNDER THIS SECTION 8(F).  ANY NOTICE OR REQUEST HEREUNDER SHALL BE
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERY,
OVERNIGHT MAIL OR TELECOPY (CONFIRMED BY MAIL).  NOTICES AND REQUESTS SHALL BE,
IN THE CASE OF THOSE BY HAND DELIVERY, DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED
TO ANY PARTY TO WHOM IT IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT
MAIL, DEEMED TO HAVE BEEN GIVEN THREE (3) BUSINESS DAYS AFTER THE DATE WHEN
DEPOSITED IN THE MAIL OR WITH THE OVERNIGHT MAIL CARRIER, AND, IN THE CASE OF A
TELECOPY, WHEN CONFIRMED.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL
BE AS FOLLOWS:


 

If to the Company:

 

EQUIFIN, Inc.
1011 Highway 71
Spring Lake, New Jersey  07762
Attention:  Walter M. Craig, Jr., Chief Executive Officer
Facsimile:732-282-1811

With a copy to:
Lee A. Albanese, Esq.
St. John & Wayne, L.L.C.
Two Penn Plaza East
Newark, New Jersey 07105-2249

Facsimile

 

 

 

If to a Purchaser:

 

To the address set forth under
such Purchaser name on the
signature pages hereto.

 

 

 

If to any other Person who is then the registered Holder:

 

 

 

 

 

To the address of such Holder as it
appears in the stock transfer books
of the Company

 

or such other address as may be designated in writing hereafter in accordance
with this Section 8(f) by such Person.

 


(H)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED
ASSIGNS OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER.
THE COMPANY MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH HOLDER. EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS
HEREUNDER IN THE MANNER AND TO THE PERSONS AS PERMITTED UNDER THE NOTES AND THE
SECURITIES

 

13

--------------------------------------------------------------------------------


 

Purchase Agreement with the prior written consent of the Company, which consent
shall not be unreasonably withheld.


 


(I)                                    EXECUTION AND COUNTERPARTS. THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING
OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE
WERE THE ORIGINAL THEREOF.


 


(J)                                    GOVERNING LAW. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN. EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH PROCEEDING
IS IMPROPER.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A
COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH
EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY
PROVISIONS OF A TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH
PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS
FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH PROCEEDING.


 


(K)                                CUMULATIVE REMEDIES. THE REMEDIES PROVIDED
HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


(L)                                    SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 

14

--------------------------------------------------------------------------------


 


(M)                              HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 

[Balance of page intentionally left blank; signature page follows.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

EQUIFIN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

825 Third Avenue, 14th Floor
New York, New York 10022
Attention:  David Grin
Facsimile:  212-541-4434

 

16

--------------------------------------------------------------------------------